NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

         SECURUS TECHNOLOGIES, INC.,
                  Appellant

                           v.

       GLOBAL TEL*LINK CORPORATION,
                   Appellee
            ______________________

                      2016-2573
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2015-
00155.
                 ______________________

                 Decided: July 14, 2017
                ______________________

   DANIEL FLETCHER OLEJKO, Bragalone Conroy PC,
Dallas, TX, argued for appellant. Also represented by
JEFFREY BRAGALONE, JUSTIN KIMBLE, TERRY SAAD.

    BYRON LEROY PICKARD, Sterne Kessler Goldstein &
Fox, PLLC, Washington, DC, argued for appellee. Also
represented by JON WRIGHT, MICHAEL BRADLEY RAY,
LAUREN C. SCHLEH, MICHAEL D. SPECHT.
               ______________________
2              SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.



    Before NEWMAN, CHEN, and STOLL, Circuit Judges.
CHEN, Circuit Judge.
    Securus Technologies, Inc. (Securus) appeals a final
written decision from the United States Patent and
Trademark Office Patent Trial and Appeal Board (Board)
in an inter partes review (IPR) of claims 1–6 of U.S.
Patent No. 7,853,243 (ʼ243 Patent). The Board concluded
that Securus did not meet its burden of proving that these
challenged claims are unpatentable as obvious. Because
the Board did not err in its conclusion, we affirm.
                        BACKGROUND
                     A. The ʼ243 Patent
     Global Tel*Link Corp. (GTL) owns the ʼ243 Patent.
The patent relates to a secure telephone call management
system that can authenticate the identity of users seeking
to make a telephone call from the inside of penal institu-
tions or similar facilities. See, e.g., ʼ243 Patent col. 9 ll.
42–50. The claimed telephone system authenticates users
before they attempt to make a phone call by requiring a
user to first supply his or her pre-assigned personal
identification number (PIN), as well as certain biometric
data. Id. col. 12 ll. 18–30. Biometric data include “voice-
prints, face architecture, signature architecture, finger-
prints, retinal prints, hand geometry, and the infrared
pattern of the face.” Id. col. 12 ll. 8–11; see also id. col. 5
ll. 30–34.
    The claimed telephone system also includes means for
monitoring and recording the calls after they have been
placed. See, e.g., id. col. 13 l. 63–col. 14 l. 3. Specifically,
those means can monitor when unauthorized third parties
join the calls and the system can then disconnect those
calls if necessary. See id. col. 14 ll. 27–32.
    Independent claim 1 is representative of the claimed
invention:
SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.              3



   1. A method for restricting access to a public tele-
   phone network using a telephone call manage-
   ment system, said method comprising the steps of:
   assigning a first identification number to each of a
   plurality of potential callers;
   recording a first voice print of at least one poten-
   tial caller;
   storing said first voice print and said first identifi-
   cation number in a database;
   during each access attempt to said public tele-
   phone network by said potential caller:
   prompting said at least one potential caller to in-
   put a second identification number;
   recording a second voice print of said at least one
   potential caller;
   matching said first and second identification
   numbers;
   comparing said second voice print with said first
   voice print associated with said first identification
   number;
   granting said at least one potential caller access to
   said public telephone network to attempt to place
   a telephone call if said second voice print matches
   said first voice print;
   monitoring at least one conversation to detect the
   presence of a three-way call attempt; and
   recording at least one conversation between said
   at least one potential caller and a third-party re-
   motely located from said at least one potential
   caller if said recording is permissible; and
   detecting the presence of predetermined keywords
   in audio of said at least one conversation.
4               SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.



Id. col. 51 l. 13–col. 52 l. 8.
                        B. The Prior Art
    U.S. Patent No. 7,035,386 (Susen) addresses the prob-
lem of unauthorized access to telephone lines in private
branch exchanges (PBX) of companies or mobile termi-
nals, which can lead authorized users of those lines to
incur unwanted expenses. See Susen col. 1 ll. 17–27. “For
example, [employees’] personal conversations are fre-
quently held via PBX lines of large corporations at the
employer’s expense.” Id. col. 1 ll. 22–24. “Moreover, when
telephone calls are made from a stolen or lost mobile
telephone, the account of the lawful owner is always
charged without the owner being able to directly prevent
this.” Id. col. 1 ll. 24–27. To combat these issues, Susen
generally discloses the use of voice recognition to verify
users before they can access a particular line on the PBX
or mobile terminals. See, e.g., id. col. 1 ll. 9–12; see also
id. col. 2 ll. 54–61 (“[T]he voice signal of the subscriber
placing the call is analyzed by voice recognition algo-
rithms and compared with a reference data record or
several reference data records for purposes of assign-
ment.”). Voice recognition can be used in conjunction with
PINs in the verification process. See id. col 10 ll. 5–20.
    Unlike Susen, U.S. Patent No. 6,064,963 (Gainsboro)
is specifically targeted for use at penal institutions. See
Gainsboro col. 1 ll. 6–15. Within these environments,
Gainsboro addresses the problem of having employees of
the institutions review recorded phone calls for suspicious
behavior. See id.; see also id. col. 3 l. 55–col. 4 l. 10.
Gainsboro’s invention includes automatic speech recogni-
tion (ASR) technology to existing telephone systems in
these institutions so as to eliminate the need for these
employees. See id. col. 4 ll. 11–45. The integration of the
ASR technology allows institutions, inter alia, to auto-
mate the monitoring and review of both live and recorded
SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.            5



calls for certain words or phrases that are potentially
indicative of suspicious behavior. See id.
                          C. The IPR
    The Board instituted an IPR on Securus’ assertion
that the challenged claims are unpatentable as obvious
under 35 U.S.C. § 103(a) (2012) over Susen and Gains-
boro.
    The parties disputed the broadest reasonable inter-
pretation of the term “during each access attempt to said
public telephone network by said potential caller” (access
attempt limitation). See J.A. at 17–19. Specifically,
Securus argued that the access attempt limitation only
included the step of “prompting said at least one potential
caller to input a second identification number” (prompting
step). See id. at 17, 18. In support of this argument,
Securus noted that the access attempt limitation is “fol-
lowed by a colon without further punctuation and inden-
tation,” and the limitation thus can only include the
prompting step as it is the only step that follows the
colon. Id. at 18.
     GTL countered that the access attempt limitation in-
cluded not only the prompting step, but also the addition-
al steps of: (1) “recording a second voice print of said at
least one potential caller” (recording step) 1; (2) “matching
said first and second identification numbers” (matching
step); (3) “comparing said second voice print with said
first voice print associated with said first identification
number” (comparing voice step); and (4) “granting said at
least one potential caller access to said public telephone
network to attempt to place a telephone call if said second
voice print matches said first voice print” (granting step).
See id. In other words, an attempt to access the telephone


    1   The other recording steps in claim 1 are irrelevant
to the appeal.
6             SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.



network requires the prompting step, recording step, the
matching step, and the comparing voice step, before
ending on the granting step. See id. at 18. GTL argued
that the granting step provided a “logical conclusion” to
the access attempt limitation. Id. The Board agreed with
GTL, pointing to testimony from GTL’s expert, Dr. Leon-
ard Forys, for support. See id.
    Using this claim construction, the Board then found
that, contrary to Securus’ contention, Susen did not
disclose all the steps in the access attempt limitation. See
id. at 21–24. Notwithstanding this deficiency, the Board
also found that Securus failed to explain why a person of
ordinary skill in the art (skilled artisan) would combine
Susen and Gainsboro to arrive at the claimed invention.
See id. at 24–27. Securus, said the Board, only offered
conclusory testimony from its expert, Dr. Robert Akl, that
the skilled artisan would combine the references because
they were generally in the same field of art. See id. at 26.
The Board, therefore, concluded that Securus did not
meet its burden of proving that the challenged claims are
unpatentable as obvious. See id. at 27.
   Securus timely appealed. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(4)(A) (2012).
                  STANDARDS OF REVIEW
    We review the Board’s broadest reasonable interpre-
tation of a claim term de novo, but its findings concerning
extrinsic evidence for substantial evidence. See Microsoft
Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1297 (Fed. Cir.
2015) (citing Teva Pharm. USA, Inc. v. Sandoz, Inc., __
U.S. __, 135 S. Ct. 831, 841–42 (2015)). Likewise, we
review the Board’s ultimate conclusion of obviousness de
novo, but the underlying factual findings for substantial
evidence. Veritas Techs. LLC v. Veeam Software Corp.,
835 F.3d 1406, 1411 (Fed. Cir. 2016). Substantial evi-
dence is “such relevant evidence [that] a reasonable mind
might accept as adequate to support a conclusion.” Blue
SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.           7



Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1337 (Fed.
Cir. 2016) (quoting Consol. Edison Co. of N.Y. v. NLRB,
305 U.S. 197, 217 (1938)).
                          DISCUSSION
                  A. Claim Construction
     Securus contends that the Board erred in construing
the access attempt limitation because (1) the limitation is
followed by a colon and only the prompting step follows
that colon, while the other steps are offset by semicolons,
and (2) the Board improperly relied on the ipse dixit
testimony of Dr. Forys that the access attempt limitation
begins with the prompting step and ends with the grant-
ing step. See Appellant Br. at 32–34. We disagree.
    In an IPR, the Board affords claim terms their broad-
est reasonable interpretation consistent with the specifi-
cation. Cuozzo Speed Techs., LLC v. Lee, __ U.S. __, 136
S. Ct. 2131, 2142–46 (2016).
     Here, although the Board may have been quick to
consult Dr. Forys’ testimony in construing the access
attempt limitation, the Board still arrived at the proper
interpretation in light of the intrinsic evidence. See
Microsoft Corp., 789 F.3d at 1297 (“To the extent the
Board considered extrinsic evidence when construing the
claims, we need not consider the Board’s findings on that
evidence because the intrinsic record is clear.” (citing
Phillips v. AWH Corp., 415 F.3d 1303, 1318 (Fed. Cir.
2005) (en banc))). We generally agree with Securus that
the colon following the access attempt limitation is indica-
tive that a list of particulars is to follow. But the most
natural reading of the limitation is one that incorporates
all the steps from the beginning of the attempt to access
the telephone network to the end of that attempt. And
this entails more than just the prompting step—it neces-
sarily includes the recording step, the matching step, the
comparing voice step, and the granting step. Only upon
8             SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.



being granted access to the telephone network does the
attempt to access that network end.
     The specification supports this construction. It explic-
itly identifies multiple steps that must occur between the
start of the user’s attempt to access the telephone net-
work and the conclusion of that attempt:
    When a user attempts to access the telephone sys-
    tem . . . , the user may hear a series of voice
    prompts directing the user to first supply a PIN
    and then supply . . . [a] form of biometric infor-
    mation that is stored in [a] database. For exam-
    ple, if the user’s . . . [biometric information] was
    stored digitally in the database, the user would
    have to supply . . . [the biometric information] to a
    device capable of . . . [recognizing] it and convert-
    ing the resulting data to the same format as the
    information in the database. The . . . [recognized]
    data would then be compared to the information
    maintained in the storage database. If a positive
    match occurs based on the PIN and biometric data
    entered, then the user would be granted access to
    the system subject to user specific restrictions.
Id. col. 12 ll. 18–30 (emphasis added); see also id. col. 46
ll. 45–58.
    Accordingly, the Board properly afforded the access
attempt limitation its broadest reasonable interpretation
consistent with the specification.
                      B. Obviousness
    Securus also contends that the Board erred in finding
that Securus had not demonstrated that the skilled
artisan would have been motivated to combine Susen and
Gainsboro. See Appellant Br. at 46–49. The Board’s
finding, however, is supported by substantial evidence.
SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.             9



    In an IPR, the petitioner has the burden of proving
unpatentability of the challenged claims by a preponder-
ance of the evidence. Redline Detection, LLC v. Star
Envirotech, Inc., 811 F.3d 435, 449 (Fed. Cir. 2015) (citing
35 U.S.C. § 316(e)). A claimed invention is unpatentable
as obvious if the differences between the invention and
the prior art are such that the invention would have been
obvious to a skilled artisan. See 35 U.S.C. § 103. 2 An
obviousness inquiry requires an examination of “the scope
and content of the prior art, differences between the prior
art and the claims at issue, the level of ordinary skill in
the pertinent art, and any objective indicia of non-
obviousness.” Randall Mfg. v. Rea, 733 F.3d 1355, 1362
(Fed. Cir. 2013) (first citing KSR Int’l Co. v. Teleflex Inc.,
550 U.S. 398, 406 (2007); and then citing Graham v. John
Deere Co. of Kan. City, 383 U.S. 1, 17–18 (1966)). The
inquiry is a flexible one. See Nike, Inc. v. Adidas AG, 812
F.3d 1326, 1335 (Fed. Cir. 2016) (citing Kinetic Concepts,
Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1360 (Fed.
Cir. 2012)). Importantly, “it is not enough to simply show
that the [prior art] references disclose the claim limita-
tions; in addition,‘it can be important to identify a reason
that would have prompted [the skilled artisan] to combine
the elements as the new invention does.’” Transocean
Offshore Deepwater Drilling, Inc. v. Maersk Contractors
USA, Inc., 617 F.3d 1296, 1303–04 (Fed. Cir. 2010) (quot-
ing KSR, 550 U.S. at 401). Whether the skilled artisan
would have had a reason to combine teachings in the prior
art to arrive at the claimed invention is a question of fact.



    2    Congress amended § 103 when it passed the
Leahy-Smith America Invents Act (AIA). Pub. L. No.
112–29, § 3(c), 125 Stat. 287 (2011). But because the
application that led to the ʼ243 Patent was filed before the
effective date of the AIA, the pre-AIA version of § 103
applies.
10            SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.



See id. (citing Pregis Corp. v. Kappos, 700 F.3d 1348, 1353
(Fed. Cir. 2012)).
     Here, the Board correctly observed that Securus’ pro-
posed rationale to combine the teachings of Susen and
Gainsboro was simply too conclusory to satisfy its burden
of proving by a preponderance of the evidence that the
skilled artisan would have combined these references in
the way of the claimed invention. See J.A. at 26–27. In
Securus’ IPR petition, it asserted, without more, that
because Susen and Gainsboro were drawn from the same
general field of art, the skilled artisan would have turned
to them to solve the problems identified in the ʼ243 Pa-
tent. See J.A. at 45 (“Both prior art patents are in the
same field of telecommunications monitoring and con-
trol.”); id. at 56 (“Both Gainsboro and the ’243 [P]atent
are in the same field and drawn to systems for managing
institutional calls. Thus, a [skilled artisan] would be
motivated to combine Susen with Gainsboro to include
monitoring said telephone call for a hook flash indicative
of three-way calling.” (citation omitted)); id. at 66 (“Thus,
the combination of Susen and Gainsboro discloses each
and every limitation of . . . [the challenged claims]. [They]
. . . are therefore rendered obvious under 35 U.S.C.
§ 103.”). Its assertion remained just as thin in its reply
brief submitted to the Board. See id. at 1308 (“[The
skilled artisan] would have been motivated to combine the
teachings of the Susen and Gainsboro patents given their
similar purpose of telecommunications monitoring and
control. Specifically, each of these references is a part of
the relevant art that a person of ordinary skill would have
sought out when facing the problems allegedly solved by
the ’243 [P]atent—enhanced authentication of callers and
monitoring of inmate calls.” (citations omitted)); see also
id. at 1308–25. And Securus’ expert, Dr. Akl, did little to
develop the assertion. See id. at 208–12, 19–25.
    Securus’ case against the patentability of the claimed
invention amounts to “mere conclusory statements,”
SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.           11



which fall short of “some articulated reasoning with some
rational underpinning to support the legal conclusion of
obviousness.” KSR, 550 U.S. at 418 (quoting In re Kahn,
441 F.3d 977, 988 (Fed. Cir. 2006)). For example, Securus
failed to explain how or why the skilled artisan would
combine the teachings of Susen, which are generally
directed to authorizing telephone access through voice
recognition in corporate settings, with the teachings of
Gainsboro, which are generally directed to listening in on
and reviewing phone conversations in penal settings, to
arrive at the claimed invention. 3 We agree with the
Board that a broad characterization of Susen and Gains-
boro as both falling within the same alleged field of “tele-
communications monitoring and control,” without more, is
not enough for Securus to meet its burden of presenting a
sufficient rationale to support an obviousness conclusion.
See, e.g., Microsoft Corp. v. Enfish, LLC, 662 F. App’x 981,
990 (Fed. Cir. 2016) (“[The] Board correctly concluded
that [the petitioner] did not articulate a sufficient motiva-
tion to combine. With respect to [certain challenged
claims], [the petitioner] gave no reason for the motivation
of a person of ordinary skill to combine [the two refer-
ences] except that the references were directed to the
same art or same techniques . . . .”). Such short-cut logic


    3    We note that U.S. Patent No. 5,655,013 (ʼ013 Pa-
tent), which is cited in the ’243 Patent, purportedly ad-
dresses “the need for a control management and
monitoring system in . . . [penal] settings.” ’243 Patent
col. 8 ll. 6–14. And it apparently discloses a system that
“deals primarily with the identification of a user through
use of a PIN and restricting telephone communications
through a profile accessed by the PIN.” Id. col. 8 ll. 10–
12. The ’013 Patent thus appears to indicate that it was
known to require users of phones inside a penal institu-
tion to enter an authenticating PIN and that the phone
calls would then be monitored.
12             SECURUS TECHS., INC.   v. GLOBAL TEL*LINK CORP.



would lead to the conclusion that any and all combina-
tions of elements known in this broad field would auto-
matically be obvious, without the need for any further
analysis. The Board, therefore, properly rejected Securus’
assertion of obviousness. 4
                          CONCLUSION
    For the foregoing reasons, we affirm the judgment of
the Board, concluding that Securus did not meet its
burden of proving that the challenged claims are un-
patentable as obvious by a preponderance of the evidence.
On the limited grounds before the Board, the Board
appropriately found that Securus did not articulate an
adequate rationale to combine Susen and Gainsboro.
                            COSTS
     Costs to appellee.
                          AFFIRMED




     4   Because Securus has not demonstrated that a
skilled artisan would have combined Susen and Gains-
boro, we decline to address the Board’s finding that Susen
does not disclose all the steps of the access attempt limi-
tation, as well as any of Securus’ arguments tied to that
finding, including those that Securus has disguised as
claim construction arguments. See Appellant Br. at 34–
38; see also Transocean, 617 F.3d at 1303–04.